Citation Nr: 1750090	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-18 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran had active duty service from December 1967 to July 1969 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

By way of procedural background, the issue on appeal was denied by the Board in April 2015.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC).  The CAVC vacated the denial of service connection for an acquired psychiatric disorder and remanded the matter to the Board for development consistent with the December 2015 Joint Motion for Remand (Joint Motion).  Specifically, the Joint Motion for Remand was based on the Board's reliance on the December 2011 VA examination, which was considered inadequate because it failed to provide an adequate rationale for the examiner's conclusions.  The Board remanded the claim for further development in May 2016 and July 2017.  This matter is again before the Board for further appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay, an additional remand is necessary to obtain additional treatment records and to obtain additional medical opinions.

The Veteran contends that he experiences symptoms of PTSD and depression and that these disabilities are related to service in the Vietnam War.  Service connection for PTSD has been denied thus far because the Veteran does not meet the criteria for a current diagnosis under the Diagnostic and Statistics Manual (DSM).  

During the pendency of the claim, the Veteran submitted an authorization to obtain treatment records from a community based outreach clinic (CBOC) in Natchitoches.  See July 2015 authorization form.  The RO appears to have requested records from this facility, but the request was rejected.  See August 2015 correspondence.  Subsequently, the Veteran filed a supplemental claim for compensation in August 2015.  In this form, the Veteran states that he has "received my diagnosis from CBOC in Natchitoches..."  Treatment records from CBOC in Natchitoches are not yet associated with the claims file, and the RO does not appear to have made any additional requests for these records after the first request was rejected.  Attempts to obtain these records should be made as they appear to be relevant to the claim.  

The Board in the May 2016 remand directed the RO to request that the Veteran identify all medical providers that have treated him for an acquired psychiatric disorder and to request all relevant records from those providers.  The Board also specifically directed the RO to request any records related to anger management treatment.  The RO obtained treatment records from the Shreveport Veteran's Center, as directed; however, the record does not contain a request to the Veteran asking him to identify medical providers relevant to the claim after the May 2016 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the RO requested an addendum opinion in March 2017 related to the Veteran's claim for service connection for PTSD.  The addendum opinion was requested so the examiner could review additional treatment records from the Shreveport Veteran's Center that show the Veteran participated briefly in group and individual therapy for PTSD during 2011 to 2012.  After reviewing the additional records, the examiner noted the Veteran still did not meet the criteria for a PTSD diagnosis.  However, if new medical records are obtained, an additional addendum opinion regarding the Veteran's PTSD will be required after any new records are reviewed by a VA examiner.

Finally, the Board, in the July 2017 remand, requested the RO obtain an addendum opinion to provide a more detailed rationale for the December 2011 VA examiner's etiology opinion.  The RO obtained an addendum medical opinion as directed in August 2017; however, the addendum opinion is inadequate because it discusses the severity of the Veteran's depression instead of discussing whether the depression had onset in service or is otherwise related to service, the dispositive issue in this case.  Thus, the addendum opinion did not provide any adequate rationale for the December 2011 medical opinion as requested. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he identify all treatment providers not already of record who have treated him for an acquired psychiatric disorder, to include PTSD and depressive disorder.  Request the Veteran execute authorizations as required and obtain any outstanding treatment records from the identified providers.  

**Specifically request the Veteran identify the date and places he attended anger management treatment and obtain any outstanding records, if possible. 

2.  Specifically obtain authorization from the Veteran and request treatment records from the CBOC in Natchitoches.  See July 2015 to August 2015 correspondence.  Obtain the relevant treatment records and associate them with the claims file.  Document all efforts to obtain these records.  If it appears any further effort to obtain records would be futile, document this conclusion in the claims file.  

3.  Obtain the Veteran's relevant updated VA treatment records and associate them with the claims file.

4.   Then, obtain an additional medical opinion regarding whether the depression disorder diagnosed in the March 2011 VA examination had its onset in service or is otherwise related to service, to include any incident or stressor therein.  A complete rationale must be provided for all conclusions.  The claims file must be made available to and reviewed by the examiner.  Whether a new psychiatric examination of the Veteran is required is left to the examiner's discretion.  

**Note:  A finding that the Veteran does not currently meet the criteria for a diagnosis of depressive disorder is not relevant to the claim for service connection, unless the examiner determines that an earlier diagnosis (since the date of claim) is a misdiagnosis and thoroughly explains this conclusion.  Service connection can be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

5.  If additional treatment records are obtained relevant to the claim for PTSD, request an additional addendum medical opinion.  A complete rationale must be provided for all conclusions.  The claims file must be made available to and reviewed by the examiner.  Whether a new psychiatric examination of the Veteran is required is left to the examiner's discretion.  

The examiner is asked to respond to the following: 

If a diagnosis of PTSD is found in the new treatment records, provide a medical opinion regarding whether the Veteran's verified in-service stressors are related to the PTSD diagnosis.  

6.  After completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




